Exhibit 10.1

EXECUTION VERSION

AMENDING AGREEMENT

THIS AMENDING AGREEMENT (this “Agreement”) is entered into as of June 19, 2008,
by and among Diedrich Coffee, Inc., a Delaware corporation (the “Company”), and
Sequoia Enterprises, L.P., a California limited partnership (“Sequoia”), with
reference to the following facts:

WHEREAS, the Company and Sequoia are parties to that certain Contingent
Convertible Note Purchase Agreement, dated as of May 10, 2004, as amended (the
“Note Purchase Agreement”), whereby Sequoia extended a loan to the Company on
the terms and subject to the conditions set forth therein (the “Loan”);

WHEREAS, in the absence of an Event of Default (as such term is defined in the
Note Purchase Agreement) or a Change of Control (as such term is defined in the
Note Purchase Agreement), the Loan is due and payable on June 30, 2008 (the
“Maturity Date”);

WHEREAS, on the terms and subject to the conditions of the Note Purchase
Agreement, the Company is obligated under certain circumstances to issue to
Sequoia warrants for a number of shares of common stock, par value $0.01 per
share, of the Company (“Common Stock”) specified in the Note Purchase Agreement
(the “Note Purchase Warrants”);

WHEREAS, as of the date hereof, Note Purchase Warrants for the purchase of
4,219 shares of Common Stock, with an exercise price of $3.95 per share, have
been issued to Sequoia and are outstanding (the “Outstanding Note Purchase
Warrant”);

WHEREAS, pursuant to that certain Common Stock and Warrant Purchase Agreement,
dated as of March 14, 2001, as amended (the “Common Stock and Warrant
Agreement”), the Company has issued to Sequoia a warrant to purchase, in the
aggregate, 250,000 shares of Common Stock (the “2001 Warrant”) at an exercise
price of $4.80 per share (such number of shares and exercise price having taken
into account all adjustments required under the 2001 Warrant resulting from any
applicable event that occurred prior to the date hereof), subject to adjustment
in accordance with the terms of the 2001 Warrant resulting from any applicable
event occurring after the date hereof;

WHEREAS, neither the Outstanding Note Purchase Warrant nor the 2001 Warrant has
been exercised in part or in whole, and the expiration date for exercise of the
Note Purchase Warrants (including the Outstanding Note Purchase Warrant) and the
2001 Warrant are June 30, 2010 and May 8, 2011, respectively;

WHEREAS, pursuant to the terms of this Agreement, Sequoia has agreed to extend
the Maturity Date until September 30, 2008 (the “New Maturity Date”); and

WHEREAS, in consideration for Sequoia’s willingness to extend the Maturity Date
to the New Maturity Date, the Company desires to (i) extend the expiration date
of the Note Purchase Warrants (including the Outstanding Note Purchase Warrant)
and the 2001 Warrant to June 30, 2014,



--------------------------------------------------------------------------------

(ii) decrease the exercise price for both the Note Purchase Warrants (including
the Outstanding Note Purchase Warrant) and the 2001 Warrant, in each case to
$3.00 per share, and (iii) pay to Sequoia a transaction fee in the amount of
$40,000.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, the parties hereto, intending to be legally
bound hereby, agree as follows:

1. Amendment to Note Purchase Agreement.

(a) The definition of “Maturity Date” set forth in Section 1.1 of the Note
Purchase Agreement is hereby amended and restated in its entirety as follows:

“Maturity Date” shall mean the earliest of (i) the date of consummation of a
Change of Control transaction, (ii) the date the Notes are declared due and
payable by Lender upon an Event of Default, or (iii) September 30, 2008.”

(b) Expiration Date in Form of Note Purchase Warrant. The term “Expiration Date”
used in the Form of Warrant, attached as Exhibit B to the Note Purchase
Agreement, is hereby amended to mean June 30, 2014.

(c) Form of Note Purchase Warrant Conversion Price. Section 1 of the Form of
Warrant attached as Exhibit B to the Note Purchase Agreement is hereby amended
and restated in its entirety as follows:

“1. Definitions. For purposes of this Warrant, the “Conversion Price” for this
Warrant will be $3.00 per share, which takes into account all adjustments
pursuant to Section 4 due to any applicable event that occurred prior to
June 19, 2008, but as may be adjusted pursuant to Section 4 due to any
applicable event occurring after such date (the “Note Price”).”

2. Amendment to Note Purchase Warrants.

(a) Expiration of Outstanding Note Purchase Warrant. The term “Expiration Date”
used in the Outstanding Note Purchase Warrant is hereby amended to mean June 30,
2014.

(b) Expiration Date in Form of Note Purchase Warrant. The term “Expiration Date”
used in the Form of Warrant, attached as Exhibit B to the Note Purchase
Agreement, is hereby amended to mean June 30, 2014.

(c) Outstanding Note Purchase Warrant Conversion Price. Section 1 of the
Outstanding Note Purchase Warrant is hereby amended and restated in its entirety
as follows:

“1. Definitions. For purposes of this Warrant, the “Conversion Price” for this
Warrant will be $3.00 per share, which takes into account all adjustments
pursuant to Section 4 due to any applicable event that occurred prior to
June 19, 2008, but as may be adjusted pursuant to Section 4 due to any
applicable event occurring after such date (the “Note Price”).”



--------------------------------------------------------------------------------

3. Amendment to 2001 Warrant.

(a) Expiration of 2001 Warrant. The term “Expiration Date” used in the 2001
Warrant is hereby amended to mean June 30, 2014.

(b) Warrant Price. The definition of “Warrant Price” set forth in Section 1.11
of the 2001 Warrant is hereby amended and restated in its entirety as follows:

“1.11 “Warrant Price” means $3.00 per share of Warrant Stock, which takes into
account all adjustments pursuant to Section 4 hereof and Section 1.7 of the
Registration Rights Agreement due to any applicable event that occurred prior to
June 19, 2008, but as may be adjusted pursuant to Section 4 hereof and/or
Section 1.7 of the Registration Rights Agreement due to any applicable event
occurring after such date.”

4. Transaction Fee. Within five (5) business days of the execution of this
Agreement, the Company shall pay to Sequoia a transaction fee in the amount of
$40,000 by wire transfer of immediately available funds directly to the account
specified in writing by Sequoia.

5. No Further Amendments. Except as expressly amended pursuant to Sections 1, 2
and 3 hereof, the remaining terms of the Note Purchase Agreement (including the
Form of Warrant attached as Exhibit B thereto), the Note Purchase Warrants
(including the Outstanding Note Purchase Warrant) and the 2001 Warrant shall
remain in full force and effect in accordance with their terms, notwithstanding
the execution and delivery of this Agreement. Nothing in this Agreement shall be
construed to amend or otherwise modify the Common Stock and Warrant Agreement or
any warrant, other than the 2001 Warrant, issued thereunder.

6. Governing Law. This Agreement shall be governed, construed and interpreted in
accordance with the laws of the State of California, regardless of the laws or
rules that might otherwise govern under applicable principles of conflicts of
laws thereof.

7. Counterparts. This Agreement may be executed by facsimile in one or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

COMPANY: DIEDRICH COFFEE, INC. By:   /s/ J. Russell Phillips Name:   J. Russell
Phillips Title:   Chief Executive Officer

 

By:   /s/ Sean M. McCarthy Name:   Sean M. McCarthy Title:   Chief Financial
Officer

 

SEQUOIA: SEQUOIA ENTERPRISES, L.P. By:   /s/ Paul Heeschen Name:   Paul Heeschen
Title:   General Partner

SIGNATURE PAGE

TO

AMENDING AGREEMENT